Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1 and 11 are independent.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness‐type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used
to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a Terminal
Disclaimer. A Terminal Disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 – 20 are provisionally rejected on the ground of non-statutory obviousness‐type double patenting as being unpatentable over claims 1 – 20 of copending Application Ser. No. 16/814, 593 (herein referred to as '593 Application).
Although the conflicting claims are not entirely identical, they are not patentably distinct from each other because claim 1 of the instant application are anticipated by claim 1 of the '593 Application. Since the said claims of the instant application are not patentably distinct from the said claims of the '593 Application, it is as such unpatentable for obvious‐type double patenting for the reasons below:
[AltContent: textbox (A method of training a machine learning neural network (MLNN) in monitoring anatomical dynamics of a subject in motion, the method performed in one or more processors and comprising: receiving, in a first input layer of the MLNN, from a millimeter wave (mmWave) radar sensing device, a first set of mmWave radar point cloud data representing a first gait characteristic of the subject; receiving, in at least a second layer of the MLNN, from the mmWave radar sensing device, an at least a second set of mmWave radar point cloud data representing an at least a second gait characteristic of the subject, the first and the at least a second input layers being interconnected with an output layer of the MLNN via at least one intermediate layer, the at least one intermediate layer configured in accordance with an initial matrix of weights, the first, at least a second, intermediate and output layers of the MLNN being implemented, using the one or more processors, in a memory of the computing device; training a MLNN classifier in accordance with a supervised classification that establishes a correlation between a degenerative condition of the subject as generated at the output layer and the first and at least a second sets of mmWave point cloud data; and adjusting the initial matrix of weights by backpropagation thereby to increase the correlation between the degenerative condition and the first and at least a second sets of mmWave point cloud data.)][AltContent: textbox (A method of training a machine learning neural network (MLNN) in monitoring fall characteristics, the method performed in one or more processors of a computing device and comprising: receiving, in a first set of input layers of the MLNN, from a millimeter wave (mmWave) radar sensing device, a set of mmWave radar point cloud data representing respective ones of a set of fall attributes associated with a subject, each of the first set of input layers being associated with the respective ones of the set of fall attributes; receiving, at a second set of input layers of the MLNN, a set of personal attributes of the subject, each of the set of personal attributes being associated with a respective one of the second set of input layers, the first and second sets of input layers being interconnected with an output layer of the MLNN via at least one intermediate layer, the at least one intermediate layer configured in accordance with an initial matrix of weights, the first and second sets of input layers, the at least one intermediate and output layers of the MLNN being implemented, using the one or more processors, in a memory of the computing device; training a MLNN classifier in accordance with a supervised training that establishes a correlation between at least one injury condition of the subject as generated at the output layer and the sets of mmWave point cloud data and personal attributes; and adjusting the initial matrix of weights by backpropagation thereby to increase the correlation between the at least one injury condition and the sets of mmWave point cloud data and personal attributes.)][AltContent: textbox (Claim 1 of '593 Application)][AltContent: textbox (Claim 1 of instant application)]	

















As to the dependent claims, their limitations are also met by the corresponding dependent claims of the '593 Application.

Allowable Subject Matter
Independent claims 1 and 11 (i.e., following a resolution to rejections under Double Patenting above) are objected to as being allowable. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "NEURAL NETWORK BASED RADIOWAVE MONITORING OF FALL CHARACTERISTICS IN INJURY DIAGNOSIS"

Regarding independent claims 1 and 11, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: the at least one intermediate layer configured in accordance with an initial matrix of weights, the first and second sets of input layers, the at least one intermediate and output layers of the MLNN being implemented, using the one or more processors, in a memory of the computing device; training a MLNN classifier in accordance with a supervised training that establishes a correlation between at least one injury condition of the subject as generated at the output layer and the sets of mmWave point cloud data and personal attributes; and adjusting the initial matrix of weights by backpropagation thereby to increase the correlation between the at least one injury condition and the sets of mmWave point cloud data and personal attributes.


Specifically, the closest prior art, OKAMOTO, Yamato (US-20220139070-A1, hereinafter simply referred to as Okamoto) and Guan, Junfeng (US-20210192762-A1, hereinafter simply referred to as Guan), have been overcome by Applicant's teaching as cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666